Citation Nr: 0640131	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-20 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from September 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for post-
traumatic stress disorder in an April 2000 rating decision 
and was issued a January 2002 statement of the case; however, 
the veteran did not perfect his appeal. 

2.  Evidence obtained since the April 2000 rating decision 
denying service connection for post-traumatic stress disorder 
is new and relates to unestablished facts necessary to 
substantiate the claim. 

3.  The veteran does not have post-traumatic stress disorder 
attributable to service.


CONCLUSIONS OF LAW

1.  The RO's April 2000 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 
(2006).

2.  New and material evidence has been received since the 
April 2000 rating decision and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a November 2001 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In a 
July 2004 letter, VA generally advised the veteran to submit 
any additional information in support of his service-
connection claims.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Additional notice of the five elements of a 
service-connection claim was not provided as is now required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board specifically finds, however, that the veteran is 
not prejudiced in this case as his claim is for entitlement 
to service connection and he was given specific notice with 
respect to the elements of a basic service-connection claim 
and cannot be prejudiced by not receiving notice of 
downstream issues that are not reached by a denial of the 
underlying benefit.  

The veteran was not provided specific notice regarding the 
evidence he would need to submit in order to reopen his claim 
for post-traumatic stress disorder.  The Board finds, 
however, that the veteran is not prejudiced in this case, as 
the Board finds that new and material evidence has been 
obtained and the veteran's claim is reopened.  Therefore, any 
violation of the requirements of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) is harmless error.  Thus, the Board finds that 
VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not provided with adequate notice 
until July 2004, after the February 2003 rating decision.
 
The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claim.  Also, a supplemental statements of 
the case was issued subsequent to the most recent notice 
making all notices pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  The Board notes that 
the veteran testified before Decision Review Officers in 
January 2003 and October 2004.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file.  

The Board notes that in a March 2004 letter the RO sought 
additional information from the veteran in order to be able 
to corroborate the veteran's alleged stressors, but the 
veteran did not supply the additional facts needed in order 
to seek corroboration of the alleged stressors through the 
U.S. Army and Joint Services Record Research Center (JSRRC) 
(formerly U.S. Armed Services Center for Unit Records 
Research (CURR)).  The Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

The veteran alleged that he had post-traumatic stress 
disorder due to stressful events he experienced while in 
Vietnam.  The veteran specifically alleged that he witnessed 
a friend be shot 21 times, but that the friend survived.  He 
provided the friend's name.  The veteran noted that he picked 
up body parts, and saw a dead Vietnamese woman, whose baby 
had been cut out of her.  In addition, the veteran asserted 
that he worked in demolition while in Vietnam, searching for 
detonation devices to disarm.  The veteran noted that he 
witnessed his trainer blown-up by a mine.  The veteran also 
noted that the roof of a tall water tank caved, causing him 
to fall and land on his back.  The veteran reported other 
alleged stressors, including being hit by shrapnel and 
physical assaults.

An April 2000 rating decision denied the veteran's claim of 
service connection for post-traumatic stress disorder, 
finding that the veteran had not provided specific 
information regarding his alleged stressors.  The veteran 
filed a notice of disagreement to this decision and was 
issued a statement of the case, but did not timely perfect 
his appeal.  The veteran now seeks to reopen his claim.  The 
Board notes that, in the RO's May 2004 statement of the case, 
the RO reopened the veteran's appeal.  The Board must, 
however, independently address the issue of reopening the 
veteran's previously denied claim.  See Barnett v. Brown, 83 
F.3d 1380 (1996).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed after August 2001, such 
as this claim, "new and material evidence" is defined as 
evidence not previously submitted to agency decision-makers 
which, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 38 C.F.R. § 3.156(a).  With these 
considerations, the Board must now review all of the evidence 
which has been submitted by the veteran or otherwise 
associated with the claims folder since the RO's April 2000 
rating decision.  At this stage, the credibility of new 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

At the time of the April 2000 rating decision, the record 
included a diagnosis of post-traumatic stress disorder.  
Since the April 2000 rating decision, the veteran has 
testified twice before Decision Review Officers and submitted 
statements written by himself and his wife regarding his 
post-traumatic stress disorder.  In January 2004 and February 
2004, the veteran underwent VA psychiatric examinations.  In 
addition, treatment records have been obtained.  In the 
veteran's testimony and during the examinations, the veteran 
provided additional information regarding his claimed 
stressors.  Such evidence relates to the veteran's 
unestablished fact that the veteran experienced a stressful 
event while in service in Vietnam.  In addition, the evidence 
is not cumulative or redundant of previously submitted 
evidence.  Therefore, the Board concludes that the evidence 
is both new and material.  The claim is reopened.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

For post-traumatic stress disorder, service connection 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The veteran asserted that although he was assigned to be a 
heavy equipment operator, he was reassigned to work in 
demolition and was loaned to other companies to search out 
and disarm land minds.  The veteran asserted that he engaged 
in combat and was hit by shrapnel.  The veteran, however, was 
not awarded or eligible to be awarded any medals indicating 
that the veteran engaged in combat.  In addition, his service 
medical records do not indicate that he was treated for any 
combat wounds.  As there is no objective evidence of record 
that indicates that the veteran engaged in combat, the 
veteran's alleged stressors require verification.  

As outlined above, the veteran has asserted multiple 
stressors.  Regarding the veteran's friend who he alleged was 
shot 21 times but lived, the RO sought verification, but 
found no record regarding this friend, using various 
spellings of the friend's name.  Regarding the veteran's 
assertion that falling through a tall water tank was a 
stressful event, the Board notes that the veteran was service 
connected for a back disability in May 1978; the veteran, at 
the time, asserted that he had fallen through a water tank.  
Although the veteran's service medical records indicate 
treatment for history of back pain, the veteran's service 
medical records do not note the veteran falling through the 
roof of a water tank or show treatment for such an injury, 
nor has the veteran provided information regarding what unit 
he was with at the time of the incident.  In addition, 
although noted as a stressor in the veteran's January 2004 
examination, there is no indication that this was the basis 
for the diagnoses of post-traumatic stress disorder; the 
Board notes that the examiner did not note the stressor 
during the examiner's discussion of whether the traumatic 
event was persistently re-experienced.  Further, in the 
veteran's February 2004 psychiatric examination, the 
examination noted several of the veteran's alleged stressors, 
but not the alleged incident regarding the water tank.  The 
Board, therefore, finds that further development regarding 
this stressor is not required as the veteran has not provided 
all the requested information regarding the incident and the 
evidence indicates that this is not the basis of his post-
traumatic stress disorder diagnosis. 

Regarding the other alleged stressors, the veteran did not 
provide any names and/or specific dates.  As noted, in March 
2004, the RO requested that the veteran provide more detailed 
information, and provided the veteran a form on which to 
provide such information.  The veteran, however, did not 
provide this information. 

As noted, there is no objective evidence that the veteran 
served in combat and he has been unable to provide evidence 
sufficient to verify his alleged stressors.  Therefore, the 
Board finds that the veteran does not have a corroborated in-
service stressor upon which the veteran's diagnosis of post-
traumatic stress disorder was based.  

In concluding that the veteran's did not acquire post-
traumatic stress disorder attributable to service, the Board 
relied upon the lack of a credible supporting evidence that 
the claimed in-service stressors occurred.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990); Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).







ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for post-traumatic 
stress disorder is reopened.

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


